Citation Nr: 1819957	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-28 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atrophy of right testicle.

2.  Entitlement to service connection for cervical spine strain.

3.  Entitlement to service connection for lumbar spine degenerative joint disease L3-5 with thoracic spine strain.

4.  Entitlement for service connection for left shin splint.

5.  Entitlement to service connection for right shin splint.

6.  Entitlement to service connection for left shoulder rotator cuff and supraspinatus strain.


REPRESENTATION

Veteran represented by:	Richard K. Hurley, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965 in the U.S. Marine Corps as a Shore Fire Control Partyman.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran previously requested a Board hearing, but his attorney cancelled via a phone call shortly before the hearing.

The record reflects that the appellant is now 75 years of age or older.  As such, the Board grants advancement on the docket (AOD) due to age pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of right and left shin splints, neck, back, and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a disability associated with atrophy of right testicle or residuals thereof.


CONCLUSION OF LAW

An atrophy of right testicle disability or residuals was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2012). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Right Testicle Atrophy 

The Veteran's April 1961 Marine Corps enlistment examination is silent for any symptoms or abnormalities of the testicles.  However, in an August 1961 re-examination, a medical officer noted atrophy of the right testicle that was not disqualifying.  There was no follow-up or treatment.  No testicle abnormalities were reported or noted on a December 1965 discharge physical examination. 
 
On examination by a private urologist in August 2011, the Veteran had right epididymal head cyst, diagnosed in July 2005, and prostate hypertrophy (BPH), diagnosed in 1990.  Prostate issues are not related to the testicles and in this case, the only relevant treatment record states that the prostate disorder is benign.  Neither of these disabilities are atrophy of the testicles.  Upon examination, the testicles were found to be normal.  The Veteran's right epididymal head cyst was described as minimally tender and is unrelated to testicular atrophy.  The Veteran submitted no medical records or lay statements during the course of the appeal period showing current testicular atrophy. 

The requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim" and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the only relevant medical treatment is before the claim was filed and does not indicate post-service testicle atrophy.

Although the Veteran's statements regarding whether he has testicular atrophy have been considered, they are not competent and have little probative value.  It appears the Veteran has stated he had some discomfort and self-consciousness regarding this claim disability.  See June 2014 DRO hearing.  However, the Veteran is not competent to state that he has testicular atrophy or that it represents a chronic disability.  The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with testicular atrophy, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board acknowledges the Veteran's lay statements regarding his believe that he had testicular atrophy at some point.  However, the evidence of record show the Veteran does not have current testicular atrophy and there is no evidence to support such a diagnosis.  

In the absence of a current diagnosis or manifestations of a disability, service connection must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet.  App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinions that he has testicular atrophy is inconsistent with the medical records and is of little probative value.  

To the extent the Veteran claims other testicular condition, to include epididymal head cyst, such a disability was diagnosed well after service, and is unrelated to service, to include in-service reports of atrophy, and there is evidence that is a disability within the meaning of the law.  In reaching this conclusion, the Board uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).  38 U.S.C.A. §§ 1110, 1131 requires the existence of impairment, in addition to underlying disease or injury.  To the extent that he asserts that he has residuals or current disability, his lay evidence are less probative when compared with the far more probative and more credible medical evidence, which do not mention residuals or a current disability.  All post-service treatment records establish that no medical professional ever thought there were residuals or current disability of testicular atrophy, nor do they record relevant complaints.   In the absence of post-service disability, there can be no valid claim.

With no objective diagnosis or manifestations of a disability with supporting pathology of disability, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for atrophy of right testicle is denied.


REMAND

Essentially, the examiner who gave opinions detailed below noted the lack of continuous treatment in service (i.e., that the disabilities were therefore temporary and resolved) and the lack of any treatment records to state that there was "no objective evidence" of the disabilities until several decades after service.  However, the Veteran and his wife stated he was treated by a variety of doctors immediately after service and continuously afterwards for symptoms that developed in service resulting largely from a car crash about two months before he left service, which is documented in the file.  Additionally, they both reported he took an office job at an insurance company about four months after service specifically because he required to undertake as little physical activity as possible, as he was in pain due to the above disabilities.  There is no reason contained in the electronic file to doubt these lay statements.  Therefore, new examinations with opinions are required.

Cervical and Lumbar Spine

The Veteran was involved in an automobile accident in September 1965 that is documented in the service medical record.  See October 1965 insurance document.  This record states the Veteran was a passenger in a car that skidded off the road.  The police took the Veteran to an emergency room at a private facility.  He was seen by two doctors, released the same day, and returned to duty three days later.  Diagnosis in the October 1965 record was listed as "contusion, left shoulder."   

At the DRO hearing in 2014, the Veteran's representative described this event as a "serious accident" in which the vehicle "rolled over a couple of times, coming to rest on its side" and that the Veteran was pinned under other soldier and he was diagnosed with injuries to his neck, shoulder, and back, for which he was examined at an emergency room and was instructed to take bedrest and take medication for pain for the next several days.  The Veteran's wife, to whom he was married at the time, also reported a serious vehicle accident involving his neck, shoulders, and back and that he had reduced ability to function afterwards and continued to have these symptoms.  The Veteran was discharged in December 1965 and there is no medical treatment records associated with his file following the crash.  The discharge physical examination report is silent for any related injuries or residual disabilities. 

Of record is a VA opinion from August 2011 with an addendum opinion in June 2014 and a private opinion from May 2014.  The examiner's opinion in 2011 stated only that he could not give an opinion regarding the cause of current spinal disorders without "resort to mere speculation."   The examiner noted that the service medical records were silent and there was "no objective evidence" that the spine disability was related to service.  The addendum opinion obtained in 2014 states the same thing with the note that "the back, neck, left shoulder and lower legs symptoms complained of >20 years later cannot reasonably be connected to service when there are multiple other aging/occupational/daily activity factors in the intervening years."  The examiner did not state what were these factors in the Veteran's case.  Additionally, the Veteran's occupation, working at in office at an insurance company, would not, on its face, cause back issues.  

The examiner also made no comment regarding the Veteran's reported treatment from three named doctors who provided care for the back and neck continuously since he left service in December 1965 nor that the Veteran reported that he had a back injury in 1968, which he been told by an emergency room doctor that the Veteran had aggravated a pre-existing back disability.  

The Veteran, as a lay person, can competently state he received treatment and had continuous pain from service onward starting when a documented vehicle accident occurred in service.  The Veteran is competent to report what he was told, including that a medical professional told him he had a pre-existing disability which he reinjured within three years of service, and not over 20 years later, as the examiner stated.  

Additionally, the examiner relied extensively upon the separation medical examination's "normal" clinical evaluations for the relevant area.  However, the Veteran contends that he did in fact tell the examiner of these issues, but the examiner did not record them.  The separation medical examination is somewhat at-odds with the rest of the service medical records.  For example, the separation examination did not report colorblindness nor defective vision (with uncorrected vision listed as 20/20), both noted at entrance.  Additionally, although the Veteran acknowledge and signed BUMED instructions, it is unusual that he made no mention of a car crash two months prior which at least caused a left shoulder contusion and for which he reportedly received care by private physicians.   

Additionally, the Veteran provided a statement that his back injury occurred in a vehicle accident in service; he was treated at a private facility, and has been treated continuously since.  The Veteran's vehicle accident is documented as to have occurred in September 1965.  

The Veteran submitted a private statement dated May 2014 from a doctor F. E. stating it was more likely than not that his pain and restriction of the spine was due to a motor vehicle accident in service.  The Veteran's representative has urged that a more detailed opinion be obtained from the private examiner regarding the Veteran's claimed disabilities.  See June 2014 DRO hearing. 

The Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable, when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant (factual and objective; that is not a matter of opinion) information that is otherwise not in the record and cannot be obtained in some other way.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the representative specifically cited Savage and stated that the Veteran's doctor should be asked for a clarification opinion.  As this person treats the Veteran, who does not receive VA treatment, and this opinion is insufficient, and the examiner could reasonably provide relevant information, it meets the requirements of Savage for a request of additional development.  Therefore, it would not be unreasonable to request such an opinion.

Additionally, a new VA examination and opinion is necessary to address any clarifying private opinions and to consider the Veteran's and his spouse's description of the accident and subsequent medical care. 

Bilateral Lower Extremity Disability ("shin splints")

The claim remains characterized as shin splints on the title page, but appears to be a claim for knee strain due to shin splints, excessive running, and motor vehicle crash in service.  The Veteran was twice noted in service in January 1965 and August 1965 to have issues with his lower extremities, including "pain" and feeling "like being stabbed" in tibias while running and walking and notion that they started "prior to service."  At this time, clinicians noted that there may be some relationship to his pes planus, although it is not clear from the treatment note.

For these disabilities, the examiner noted in 2011 a variety of issues with the lower extremities, including painful flare ups requiring the Veteran to stop weekly walks and limited movement causing functional loss, and diagnosed knee strain.  The examiner stated he "only with resort to mere speculation to opine whether or not the
Veteran's current bilateral knee condition (bilateral knee strain) was caused or aggravated to any degree by his military service."  He noted the two instances of treatment in service related to the lower extremities, the normal separation examination, and addressed that the medical ligature stated that shin splints were "self-limiting."  Then the examiner opined that "[t]here is no current objective evidence that the veterans current bilateral lower leg symptoms were caused or aggravated to any degree by his military service, " also noting that service medical records were silent for knee symptoms. 

As with the back, the VA opinion dated in 2014 noted that the "there is no objective evidence" to support the disability that emerged over "20 years later" could "be reasonably connected to . . . service when there are multiple other aging/occupational/daily activity factors."  Again, this "factors" were neither listed nor discussed and the Veteran's occupation would not seem to cause lower extremity disabilities.  Additionally, while the Veteran was diagnosed with "shin splints" in service, which may be self-limiting, this statement in the examination is contradicted by the service medical records, which noted a possible recurrent and pre-existing disability, possibly related to his pre-existing pes planus.  

The examiner also made no comment regarding the Veteran's reports of treatment from three named doctors continuously from 1965 in his opinion, instead assuming that there was no "objective evidence" of leg pain for twenty years after service.  Nor did the examiner report that the Veteran's wife also stated that he complained of leg pain "for months" in service prior to going to treatment in service and had continues treatment and pain since service.  Therefore, a new opinion is necessary on this matter as well.




Left Shoulder

The September 1965 vehicle accident report did mention a left should contusion. The VA opinion in 2011 stated the examiner could not give opinion with "resort to mere speculation."  The rationale was that left shoulder injury was documented in September 1965, but not reported on the separation examination.  The examiner also explained that there was no objective evidence that the left shoulder disability was not "transient" with "no objective evidence that the Veterans current left shoulder condition was caused or aggravated to any degree by [the] military."  However, the most recent June 2014 opinion stated that the Veteran's service medical records were silent for treatment for his left shoulder.  The examiner reported that the left shoulder "symptoms complained of >20 years later cannot reasonably be connected to . . . service when there are multiple other aging/occupational/daily activity factors in the intervening years."  Along with contradicting each other,  - as one opinion stated symptoms were transient and another said they did not exist at all -  there is no accurate factual basis for this statement provided in the opinion.  The Veteran stated he had treatment immediately after service.  Additionally, the examiner would still have to provide the basis for his or her opinion and support the opinion with some medical explanation.  In order for the Board to rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

For the above reasons, new examinations are necessary.  In the below examinations, the examiner must state his or her opinion(s) based on an adequate medical history and his or medical conclusion must be based upon the evidence.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Give the Veteran and Veteran's representative yet another opportunity to provide names and addresses for private treating medical professionals including those mentioned by name in the record and obtain any new private medical records identified by the Veteran, and associate them with the Veteran's electronic file.

2.  Request an addendum opinion from the private chiropractor (Dr. Francis Ermilio).  The examiner should state on what basis his prior opinion was based and submit relevant documents (treatment records, any other evidence he possesses such as insurance records) documenting that the Veteran's back and neck disabilities and their relationship to service.

3.  For the disabilities now on appeal (cervical spine, lumbar spine, bilateral lower extremities, and left shoulder) in which VA examinations did not occur after January 2015, schedule the Veteran for new examinations from a different medical professional(s) from the one who provided the August 2011 and June 2014 medical opinion.  Request that they review the claims file and provide opinions on all disabilities on appeal.  The examiner(s) should identify all specific diagnoses and pathologies.  Request that the examiner(s) provide an opinion whether it is at least as likely as not (50 percent probability or more) that these disabilities were caused or aggravated by service.  

The Veteran and his wife state he has received medical treatment since he left service and that he was injured in an event documented in the record, namely a motor vehicle accident, in September 1965.  Even if private treatment records have not been obtained, the Veteran is competent to report his continuous treatment since 1965. 
 
For the "shin" disability (bilaterally lower extremities with last examination showing knee sprain bilaterally), the examiner should provide an opinion whether this disability, if any, is caused or aggravated by pes planus, noted at entrance into service, or by injuries sustained in the September 1965 motor vehicle accident.

4.  Undertake any additional development necessary and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


